Case 1:20-cv-22629-DPG Document 1 Entered on FLSD Docket 06/25/2020 Page 1 of 15



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                         CIVIL ACTION NO


  ERIC ROSARIO,           )
            Plaintiff,    )
                          )
                          )
        v.                )
                          )
  OLD NAVY, LLC           )
                          )
              Defendant.  )
  ________________________)


                                         COMPLAINT
                                    JURY TRIAL DEMANDED

         ERIC ROSARIO, by counsel, sues the Defendant OLD NAVY LLC and for his

  Complaint alleges:


                                     NATURE OF THE ACTION

         This is an action under the Americans with Disabilities Act of 1990 and under the Florida

  Civil Rights Act to correct unlawful disability-based employment practices and to provide relief

  to Plaintiff ERIC ROSARIO who was adversely affected by such practices. As alleged with

  greater specificity below, Defendant, OLD NAVY, LLC subjected Plaintiff ERIC ROSARIO to

  disability discrimination and retaliation for opposing said discrimination.

                                   JURISDICTION AND VENUE




                                              Page 1 of 15
Case 1:20-cv-22629-DPG Document 1 Entered on FLSD Docket 06/25/2020 Page 2 of 15



     1. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1343, and 1367. This

     action is authorized and instituted pursuant to Americans with Disabilities Act, 42 U.S.C. §§

     12101, et seq. (“ADA”), 42 U.S.C. § 12112(a), and 29 C.F.R. § 1630.4. The Court has

     supplemental jurisdiction over the claims arising under the Florida Civil Rights Act.

     2. The unlawful employment practices alleged in this Complaint were committed

     within the jurisdiction of the United States District Court for the Southern District of Florida.

     Therefore, in accordance with 28 U.S.C. §1391, venue is appropriate in this Court.



                                              PARTIES

     3. Plaintiff, ERIC ROSARIO (“Plaintiff” or “ROSARIO”), is an employee of Defendant

     OLD NAVY, LLC (“OLD NAVY” or “Defendant”), resides in Miami-Dade County, Florida

     and the cause of action accrued in the jurisdiction of the United States District Court for the

     Southern District of Florida.

     4. Defendant, OLD NAVY, LLC is a Delaware emitted liability company operating retail

     clothing stores in Miami-Dade County, Florida and employed ROSARIO.

     5. At all relevant times, Defendant has continuously been doing business in the State of

     Florida and employs in excess of 500 persons.

     6. At all relevant times, Defendant has continuously been an employer within the meaning

     of 42 U.S.C. § 12111(5)(A) and Fla. Stat. § 760.02(7). At all relevant times, Defendant has

     been an employer engaged in an industry affecting commerce within the meaning of 42

     U.S.C. § 12111(5)(A).

                                     CONDITIONS PRECEDENT



                                             Page 2 of 15
Case 1:20-cv-22629-DPG Document 1 Entered on FLSD Docket 06/25/2020 Page 3 of 15



     8. ROSARIO has exhausted all the requisite administrative remedies prior to bringing this

     action. Specifically, but not as a limitation, ROSARIO timely filed a Charge of

     Discrimination with the Equal Employment Opportunity Commission (“EEOC”) against

     Defendant. Pursuant to a work sharing agreement, the Charge was dual filed with the Florida

     Commission on Human Relations (“FCHR”).

     9. The EEOC sent Plaintiff a Notice of Right to Sue on or about May 15, 2020. ROSARIO

     timely commenced this action. As to the claims arising under the Florida Civil Rights Act,

     more than one hundred eighty days has passed and the Florida Commission on Human

     Relations has not issued either a “cause” or “no cause” finding.

                                     STATEMENT OF FACTS

     10. During all times material, Plaintiff ERIC ROSARIO is a disabled individual who is

     legally blind.

     11. ROSARIO began employment with Defendant on or about September 2011.

     12. ROSARIO was hired by Defendant as a sales associate at Defendant’s Miami

     International Mall store location.

     13. During approximately 2014, ROSARIO overheard supervisor Juana say that ROSARIO

     would never be promoted due to his aforementioned disability.

     14. During approximately 2015, ROSARIO was given the key holder position. That position

     required ROSARIO to do the following: let customers into Defendant’s store, supervise the

     unloading of delivery trucks containing store items, and to confirm that store products were

     placed properly in the store.

     15. ROSARIO received no complaints regarding his performance as a key holder.



                                            Page 3 of 15
Case 1:20-cv-22629-DPG Document 1 Entered on FLSD Docket 06/25/2020 Page 4 of 15



     16. ROSARIO held the key holder position for approximately four months.

     17. During approximately 2016, a manager, Rosaimee, went on maternity leave. Rather than

     promote ROSARIO to that position, ROSARIO’s co-worker, Idania Ramos, was promoted to

     manager while Rosaimee was on leave.

     18. Idania Ramos was far less experienced than ROSARIO, and Ms. Ramos was not

     disabled.

     19. Afterwards, ROSARIO started seeing co-workers, such as Reny Cedeno, getting

     promoted above sales associate despite working for Defendant for less than two years.

     20. Those co-workers, such as Reny Cedeno, were unaware of any higher job position

     openings.    Instead, they were told by Defendant’s management that an opening was

     forthcoming and management told said co-workers to apply to the higher job positions and

     that they will get the positions once applied for.

     21. Due to his disability, managers, such as Jenny Perez, never told ROSARIO about any job

     openings that were forthcoming and never recommended that he apply for higher job

     positions.

     22. During 2017, a co-worker, Eslover Sanchez-Baquero, told ERIC that he overheard

     manager Yaneya Rodriguez say, “ERIC wasn’t going to get that position.” Yaneya Rodriguez

     was referring to a Grade 3 position that ROSARIO was interested in.

     23. That Grade 3 position was given to ROSARIO’s co-worker, Daniel, who was far less

     experienced than ROSARIO and Daniel was not disabled.

     24. During 2017, ROSARIO then made a complaint to Defendant’s human resources

     department for disability discrimination.



                                              Page 4 of 15
Case 1:20-cv-22629-DPG Document 1 Entered on FLSD Docket 06/25/2020 Page 5 of 15



     25. During 2017, ROSARIO never received a response from Defendant’s human resources

     department.

     26. Instead, district manager Teresa called and spoke to ROSARIO about his disability

     discrimination complaint.

     27. Teresa told ROSARIO that a manager at Defendant’s Palm Springs Mile store in Hialeah

     (“Hialeah store”) was going on maternity leave, so Teresa asked ROSARIO to transfer to the

     Hialeah store while that manager was on leave. The premise being that if ROSARIO

     performs well in a managerial position, then he could get a merchandiser position at that

     Hialeah store or another store.

     28. However, Teresa deceived ROSARIO: there was no manager going on maternity leave at

     the Hialeah store. Teresa lied to ROSARIO in order to get ROSARIO to transfer to the

     Hialeah store because he is disabled.

     29. Enrique Victorero is the general manager, and Lester is the assistant manager of the

     Hialeah store.

     30. At Defendant’s Hialeah store, ROSARIO received far less work hours.

     31. At Defendant’s Hialeah store, ROSARIO was regulated to not being seen on the store

     floor and instead he mainly unloaded trucks in the back of the store.

     32. ROSARIO then applied to a Grade 7 merchant position and did not receive it due to

     being disabled.

     33. Generally, employees that don’t receive a promotion he or she applied for are put on an

     Action Plan so that the employee will likely get the position the next time he or she applies.




                                             Page 5 of 15
Case 1:20-cv-22629-DPG Document 1 Entered on FLSD Docket 06/25/2020 Page 6 of 15



     Mr. ROSARIO has never been put on an Action Plan despite being an employee for

     Defendant since approximately September 2011.

     34. At all times material, Juana, Reny Cedeno, Jenny Perez, Eslover Sanchez-Baquero,

     Yaneya Rodriguez, Daniel, Idania Ramos, Rosaimee, Edsel Lopez, general manager Jessica,

     Defendant’s human resources department, Teresa, Enrique Victorero, Lester, the district

     manager of the Hialeah store, hiring manager of the Hialeah store, district manager of the

     Miami International Mall store, and hiring manager of the Miami International Mall store,

     were acting within the scope of their employment with Defendant.

                                     COUNT I
               DISABILITY DISCRIMINATION IN VIOLATION OF THE ADA
                                (Failure to Promote)

     35. The allegations set forth in Paragraphs 1 through 34 are re-alleged as if fully set forth

     herein.

     36. ROSARIO is a qualified individual within the meaning of 42 U.S.C. § 12111(8) in that he

     is legally blind, Defendant perceives him to have a disability, he has the requisite education

     to perform and can perform the essential functions of a Grade 7 merchant, and desired to

     hold a position as a Grade 7 merchant.

     37. ROSARIO is an employee of Defendant within the meaning of 42 U.S.C. § 12111(4).

     38. Prior to and at the time that Defendant failed to promote ROSARIO to a Grade 7

     merchant position he applied for, ROSARIO was qualified for the Grade 7 merchant position.

     39. Defendant’s discriminatory actions include: (1) limiting, segregating, or classifying

     ROSARIO in a way that adversely affected his opportunities or status because of his

     disability within the meaning of 42 U.S.C. § 12112(b)(1); (2) utilizing standards, criteria, or



                                              Page 6 of 15
Case 1:20-cv-22629-DPG Document 1 Entered on FLSD Docket 06/25/2020 Page 7 of 15



     methods of administration that have the effect of discrimination on the basis of disability

     within the meaning of 42 U.S.C. § 12112(b)(3)(A); and (3) using qualification standards,

     employment tests, or other selection criteria that screened out or tended to screen out

     individuals with vision disabilities, despite the fact that doing so was not consistent with

     business necessity, within the meaning of 42 U.S.C. § 12112(b)(6).

     40. ROSARIO has been damaged by Defendant’s violation of the ADA inasmuch as

     ROSARIO has been unable to use his education and training as a Grade 7 merchant, and has

     suffered loss of past and future wages and benefits, loss of professional opportunities,

     emotional distress, and mental pain and anguish.

     41. ROSARIO is entitled to her attorneys’ fees and costs and any and all relief permitted

     under the ADA.

         WHEREFORE Plaintiff ERIC ROSARIO demands judgment against Defendant for

  compensatory damages, back wages, front pay, interest, emotional distress, punitive damages,

  costs and attorneys’ fees.



                                    COUNT II
               DISABILITY DISCRIMINATION IN VIOLATION OF THE ADA
                                   (Retaliation)
                                (Reduction in hours)

     42. The allegations set forth in Paragraphs 1 through 34 are re-alleged as if fully set forth

     herein.

     43. ROSARIO is a qualified individual within the meaning of 42 U.S.C. § 12111(8) in that he

     is legally blind, Defendant perceives him to have a disability, he has the requisite education




                                            Page 7 of 15
Case 1:20-cv-22629-DPG Document 1 Entered on FLSD Docket 06/25/2020 Page 8 of 15



     to perform and can perform the essential functions of job positions above sales associate at

     Defendant.

     44. ROSARIO is an employee of Defendant within the meaning of 42 U.S.C. § 12111(4).

     45. Defendant, in violation of the ADA, prevented ROSARIO from being promoted due to his

     disability. ROSARIO opposed such disability discrimination by contacting Defendant’s human

     resources department with a disability discrimination complaint.

     46. Defendant’s subsequent reduction of ROSARIO’s work hours was retaliation for

     ROSARIO’s opposition to disability discrimination.

     47. Defendant’s subsequent reduction of ROSARIO’s work hours constitutes a violation of

     the ADA.

     48. As a direct result of the aforesaid unlawful retaliatory reduction of ROSARIO’s work

     hours by the Defendant in violation of the ADA, ROSARIO sustained permanent and

     irreparable harm which caused him to sustain a loss of earnings, plus the value of certain

     benefits, plus loss of future earning power, plus back pay, front pay, and interest due thereon.

     49. As a further direct result of the aforesaid unlawful retaliatory reduction of ROSARIO’s

     work hours by the Defendant in violation of the ADA, ROSARIO suffered severe emotional

     distress, embarrassment, humiliation, and loss of self-esteem.

     WHEREFORE Plaintiff ERIC ROSARIO demands judgment against Defendant for

  compensatory damages, back wages, front pay, interest, emotional distress, punitive damages,

  costs and attorneys’ fees.

                                    COUNT III
               DISABILITY DISCRIMINATION IN VIOLATION OF THE ADA
                                   (Retaliation)



                                             Page 8 of 15
Case 1:20-cv-22629-DPG Document 1 Entered on FLSD Docket 06/25/2020 Page 9 of 15



                                    (Transfer to Hialeah store)

     50. The allegations set forth in Paragraphs 1 through 34 are re-alleged as if fully set forth

     herein.

     51. ROSARIO is a qualified individual within the meaning of 42 U.S.C. § 12111(8) in that he

     is legally blind, Defendant perceives him to have a disability, he has the requisite education

     to perform and can perform the essential functions of job positions above sales associate at

     Defendant.

     52. ROSARIO is an employee of Defendant within the meaning of 42 U.S.C. § 12111(4).

     53. Defendant, in violation of the ADA, prevented ROSARIO from being promoted due to his

     disability. ROSARIO opposed such disability discrimination by contacting Defendant’s human

     resources department with a disability discrimination complaint.

     54. Teresa told ROSARIO that a manager at Defendant’s Hialeah store was going on

     maternity leave, so Teresa asked ROSARIO to transfer to the Hialeah store while that

     manager was on leave. The premise being that if ROSARIO performs well, then he could get

     a merchandiser position at that Hialeah store or another store.

     55. However, Teresa deceived ROSARIO: there was no manager going on maternity leave.

     Teresa lied to ROSARIO in order to cause ROSARIO to transfer to the Hialeah store.

     56. ROSARIO found Teresa’s aforementioned deception materially adverse and dissuaded

     him from initially making or supporting a charge of discrimination.

     57. A reasonable employee would have found Teresa’s aforementioned deception to be

     materially adverse and would have dissuaded a reasonable worker from making or supporting

     a charge of discrimination.



                                             Page 9 of 15
Case 1:20-cv-22629-DPG Document 1 Entered on FLSD Docket 06/25/2020 Page 10 of 15



     58. As a direct result of Teresa’s aforementioned deception, ROSARIO sustained permanent

     and irreparable harm which caused him to sustain a loss of earnings, plus the value of certain

     benefits, plus loss of future earning power, plus back pay, front pay, and interest due thereon.

     59. As a direct result of Teresa’s aforementioned deception, ROSARIO suffered severe

     emotional distress, embarrassment, humiliation, and loss of self-esteem.

     WHEREFORE Plaintiff ERIC ROSARIO demands judgment against Defendant for

  compensatory damages, back wages, front pay, interest, emotional distress, punitive damages,

  costs and attorneys’ fees.

                                      COUNT IV
               DISABILITY DISCRIMINATION IN VIOLATION OF THE FCRA
                                 (Failure to Promote)

     60. The allegations set forth in Paragraphs 1 through 34 are re-alleged as if fully set forth

     herein.

     61. Defendant engaged in unlawful employment practices in violation of the Florida Civil

     Rights Act of 1992 (“FCRA”) by failing to promote ROSARIO to the Grade 7 merchant

     position that he applied for.

     62. ROSARIO is a qualified individual with a disability under the FCRA in that he is legally

     blind, Defendant perceives him to have a disability, he has the requisite education to perform

     and can perform the essential functions of a Grade 7 merchant and desired to hold a position

     as a Grade 7 merchant.

     63. Prior to and at the time that Defendant failed to promote ROSARIO to a Grade 7

     merchant position he applied for, ROSARIO was qualified for the Grade 7 merchant position.




                                            Page 10 of 15
Case 1:20-cv-22629-DPG Document 1 Entered on FLSD Docket 06/25/2020 Page 11 of 15



     64. Defendant’s discriminatory actions include: (1) limiting, segregating, or classifying

     ROSARIO in a way that adversely affected his opportunities or status because of his

     disability in violation of the FCRA; (2) utilizing standards, criteria, or methods of

     administration that have the effect of discrimination on the basis of disability in violation of

     the FCRA; and (3) using qualification standards, employment tests, or other selection criteria

     that screened out or tended to screen out individuals with vision disabilities, despite the fact

     that doing so was not consistent with business necessity in violation of the FCRA.

     65. ROSARIO has been damaged by Defendant’s violation of the FCRA inasmuch as

     ROSARIO has been unable to use his education and training as a Grade 7 merchant, and has

     suffered loss of past and future wages and benefits, loss of professional opportunities,

     emotional distress, and mental pain and anguish.

     66. ROSARIO is entitled to his attorneys’ fees and costs and any and all relief permitted

     under the FCRA.

     WHEREFORE Plaintiff ERIC ROSARIO demands judgment against Defendant for

  compensatory damages, back wages, front pay, interest, emotional distress, punitive damages,

  costs and attorneys’ fees.

                                     COUNT V
               DISABILITY DISCRIMINATION IN VIOLATION OF THE FCRA
                                    (Retaliation)
                                 (Reduction in hours)

     67. The allegations set forth in Paragraphs 1 through 34 are re-alleged as if fully set forth

     herein.




                                            Page 11 of 15
Case 1:20-cv-22629-DPG Document 1 Entered on FLSD Docket 06/25/2020 Page 12 of 15



     68. ROSARIO is a qualified individual with a disability under the Florida Civil Rights Act of

     1992 (“FCRA”) in that he is legally blind, Defendant perceives him to have a disability, he

     has the requisite education to perform and can perform the essential functions of job

     positions above sales associate at Defendant.

     69. Defendant, in violation of the FCRA, prevented ROSARIO from being promoted due to his

     disability. ROSARIO opposed such disability discrimination by contacting Defendant’s human

     resources department with a disability discrimination complaint.

     70. Defendant engaged in unlawful retaliatory employment practices in violation of the

     FCRA by reducing ROSARIO’s work hours because he opposed Defendant’s disability

     discrimination.

     71. As a direct result of the aforesaid unlawful retaliatory reduction of ROSARIO’s work

     hours by the Defendant in violation of the FCRA, ROSARIO sustained permanent and

     irreparable harm which caused him to sustain a loss of earnings, plus the value of certain

     benefits, plus loss of future earning power, plus back pay, front pay, and interest due thereon.

     72. As a further direct result of the aforesaid unlawful retaliatory reduction of ROSARIO’s

     work hours by the Defendant in violation of the FCRA, ROSARIO suffered severe emotional

     distress, embarrassment, humiliation, and loss of self-esteem.

     WHEREFORE Plaintiff ERIC ROSARIO demands judgment against Defendant for

  compensatory damages, back wages, front pay, interest emotional distress, punitive damages,

  costs and attorneys’ fees.




                                             Page 12 of 15
Case 1:20-cv-22629-DPG Document 1 Entered on FLSD Docket 06/25/2020 Page 13 of 15




                                       COUNT VI
               DISABILITY DISCRIMINATION IN VIOLATION OF THE FCRA
                                      (Retaliation)
                               (Transfer to Hialeah store)

     73. The allegations set forth in Paragraphs 1 through 34 are re-alleged as if fully set forth

     herein.

     74. ROSARIO is a qualified individual with a disability under the Florida Civil Rights Act of

     1992 (“FCRA”) in that he is legally blind, Defendant perceives him to have a disability, he

     has the requisite education to perform and can perform the essential functions of job

     positions above sales associate at Defendant.

     75. Defendant, in violation of the FCRA, prevented ROSARIO from being promoted due to his

     disability. ROSARIO opposed such disability discrimination by contacting Defendant’s human

     resources department with a disability discrimination complaint.

     76. District manager Teresa told ROSARIO that a manager at Defendant’s Hialeah store was

     going on maternity leave, so Teresa asked ROSARIO to transfer to the Hialeah store while

     that manager was on leave. The premise being that if ROSARIO performs well, then he could

     get a merchandiser position at that Hialeah store or another store.

     77. However, Teresa deceived ROSARIO: there was no manager going on maternity leave.

     Teresa lied to ROSARIO in order to get Mr. ROSARIO to transfer to the Hialeah store.

     78. ROSARIO found Teresa’s aforementioned deception materially adverse and dissuaded

     him from initially making or supporting a charge of discrimination.




                                             Page 13 of 15
Case 1:20-cv-22629-DPG Document 1 Entered on FLSD Docket 06/25/2020 Page 14 of 15



     79. A reasonable employee would have found Teresa’s aforementioned deception to be

     materially adverse and would have dissuaded a reasonable worker from making or supporting

     a charge of discrimination.

     80. As a direct result of Teresa’s aforementioned deception, ROSARIO sustained permanent

     and irreparable harm which caused him to sustain a loss of earnings, plus the value of certain

     benefits, plus loss of future earning power, plus back pay, front pay, and interest due thereon.

     81. As a direct result of Teresa’s aforementioned deception, ROSARIO suffered severe

     emotional distress, embarrassment, humiliation, and loss of self-esteem.

     WHEREFORE Plaintiff ERIC ROSARIO demands judgment against Defendant for

  compensatory damages, back wages, front pay, interest, emotional distress, punitive damages,

  costs and attorneys’ fees.

                                      JURY TRIAL DEMAND

         Plaintiff ERIC ROSARIO demands a trial by jury on all issues so triable.




                                       BY: /s/ G. Ware Cornell, Jr.
                                       G. Ware Cornell, Jr.
                                       Fla. Bar. No. 203920
                                       Cornell & Associates, P.A.
                                       2645 Executive Park Drive
                                       Weston, FL 33331
                                       (954) 618-1041
                                       ware@warecornell.com
                                       brittne@warecornell.com


                                       The Law Office of Nnamdi S. Jackson, P.A.
                                       Nnamdi S. Jackson


                                            Page 14 of 15
Case 1:20-cv-22629-DPG Document 1 Entered on FLSD Docket 06/25/2020 Page 15 of 15



                               Fla. Bar No. 99804
                               2645 Executive Park Drive, suite 340
                               Weston, FL 33331
                               (954) 670-1267
                               njackson@nsjlawoffice.com

                               Attorneys for Plaintiff




                                    Page 15 of 15
